DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 	
Status of the Claims
 	Claim 1 is pending in the present application.

Allowable Subject Matter
 	Claim 1 is considered allowable over the prior art of record (subject to the non-statutory double patenting rejection presented below).   	The following is an examiner’s statement of reasons for an indication of allowable subject matter:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Giori (US 2008/0294129 A1); Falconer (US 6709421 B1); Hagstroem (US 2004/0147887A1); and Pedersen (US 2009/0163885 A1), as cited in parent application 16/005708.   	As to independent claim 1, Giori, Falconer, Hagstroem, and/or Pedersen teach: an ostomy bag, comprising: 	a barrier film; and  	a comfort layer; 	 	However, as to independent claim 1, Giori, Falconer, Hagstroem, and/or Pedersen fails to teach or fairly suggest  the combination of: 	wherein the comfort layer is a textile layer having a number of threads, with each of the threads comprising a plurality of fiber filaments, and  	wherein the textile material is one of a woven material and a knitted textile material that is sealed to the barrier film formed along the portion of the outer periphery of the ostomy bag such that less than an entirety of the fiber elements of the textile layer in the attachment zone is embedded in the barrier film; 	wherein the fiber filaments of the textile material have a higher melting point than the barrier film;  	wherein the textile layer has an increased wear strength compared to a non-woven material as measured by resistance to pilling evaluated according to test standard DS/EN ISO 12945-2:2000;
 	wherein a peel strength between the textile layer and the barrier film is above 5 N per 12.5mm width in the attachment zone; and 	wherein the textile layer provides the ostomy bag with a resistance against failure caused by tear forces in the attachment zone, where the resistance against failure is at least a factor of 2 greater than a resistance against failure caused by tear forces for a nonwoven layer. 	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Giori, Falconer, Hagstroem, and/or Pedersen to provide the combinations of all of the above elements, for independent claim 1, and one of skill would not have been motivated to do so, where the Giori, Falconer, Hagstroem, and/or Pedersen fail to teach or suggest the above combination.


Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 18-22 and 28 of U.S. Patent No. 10,045,878 B2 (issued from grandparent application 14/402693).   	As to claim 1, Claims 1, 2, 5, 6, 18-22 and 28 of U.S. Patent No. 10,045,878 B2 (“ ‘878 ”) disclose or suggest the claimed ostomy bag, as recited in claim 1:
	The differences between present claims and the claims of ‘878 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the cited ‘878 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘878 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘878 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 13, 16, and 19 of U.S. Patent No. 10,973,677 B2 (issued from parent application 16/005708).   	As to claim 1, Claims 1-3, 6-7, 13, 16, and 19 of U.S. Patent No. 10,973,677 B2 (“ ‘677 ”) disclose or suggest the claimed ostomy bag, as recited in claim 1:
	The differences between present claims and the claims of ‘677 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the cited ‘677 claims teach or suggest each element of the current claims, such that the present claims would have been obvious over the ‘677 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘677 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are  considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781